El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
La resolución de este caso requiere que analicemos las disposiciones de la Ley para la Protección de la Propiedad Vehicular, Ley Núm. 8 de 5 de agosto de 1987 (9 LPRA sec. 3201 et seq.), en el contexto de una modalidad contractual que se observa con frecuencia en Puerto Rico. Nos referi-mos al contrato que se efectúa para vender o ceder un ve-hículo de motor sobre el que recae un gravamen de venta condicional, sin que medie el consentimiento del acreedor financiero. El Tribunal de Apelaciones resolvió que este tipo de contrato era ilegal, fundamentándose en ciertas disposiciones de esa ley que tipifican como delito enajenar un vehículo de motor sin el consentimiento del acreedor financiero para defraudarlo. Adelantamos que, en el con-texto fáctico que atendemos, el foro apelativo intermedio incidió en su análisis por lo que revocamos la sentencia recurrida.
t—I
A continuación enunciamos los hechos pertinentes se-gún el Tribunal de Primera Instancia los determinó como probados en su sentencia.(1)
*183El Sr. Miguel A. Rosario Rosado (peticionario) era el dueño de un vehículo de motor marca Pontiac del 2006 sujeto a un gravamen de venta condicional a favor de la entidad bancaria First Bank.(2) El 19 de diciembre de 2009, cuando quedaban por satisfacerse 27 pagos, el peticionario y el Sr. Marvin Pagán Santiago (recurrido) suscribieron un contrato que titularon “Acuerdo de cesión de derechos y relevo de responsabilidad”. (3) Mediante el referido docu-mento, el peticionario “cedió, vendió y traspasó todos sus derechos sobre el vehículo” y el recurrido se comprometió a asumir el pago de la deuda del préstamo sin incurrir en atrasos, entre otras obligaciones, hasta que fuera vendido a una tercera persona.(4) Sin embargo, en agosto de 2010 First Bank informó al peticionario que había reposeído el vehículo y que el pago del préstamo reflejaba atrasos. Eventualmente, dicha entidad bancaria dispuso del auto-móvil y le notificó como deuda vencida la suma de $10,741.39.
En consecuencia, el peticionario presentó el 28 de octu-bre de 2010 una demanda sobre daños y perjuicios e in-cumplimiento de contrato en contra del recurrido.(5) Soli-citó el resarcimiento de los daños que le había causado el incumplimiento contractual, así como el pago de la canti-dad que adeudaba a First Bank por el préstamo de auto. *184Luego de celebrar el juicio, el 8 de agosto de 2013 el Tribunal de Primera Instancia dictó sentencia y declaró “con lugar” la demanda. (6) En vista de ello, determinó que las partes habían suscrito un contrato válido y que el recu-rrido incumplió con lo pactado. Consecuentemente, le or-denó a Pagán Santiago que le pagara al peticionario la suma de $10,741.39 que este último adeudaba a First Bank, más $1,500 por honorarios de abogado y los intere-ses legales correspondientes.(7)
Inconforme con esa determinación, y luego de haber so-licitado reconsideración sin éxito, el recurrido presentó un recurso de apelación ante el Tribunal de Apelaciones el 4 de abril de 2014. En su escrito puntualizó la comisión del error siguiente:
Erró el TPI al dictar Sentencia, sustentándose y fundamen-tándose en determinaciones de hechos basadas en prueba que no formó parte de la desglosada en el Informe de Conferencia Preliminar Entre Abogados sometidos con antelación al juicio, de los exhibits marcados y admitidos en la vista en su fondo del 15 de agosto de 2012. Todo lo anterior en crasa violación al debido proceso de ley y abusando de su discreción al motus propio [sic] solicitarle la misma a la abogada del demandante para su inclusión, y en crasa violación a las Reglas de Eviden-*185cia y las de Procedimiento Civil vigentes.(8)
En específico, objetó que se admitiera en evidencia cierto documento expedido por First Bank que fue conside-rado por el foro primario para realizar sus determinaciones de hechos.(9) Su contención era que ni de las alegaciones de la demanda ni de la prueba que se ponderó en el juicio surgía que existiera una deuda de $10,741.39.
Examinado el recurso, el foro apelativo intermedio emitió su Sentencia el 15 de agosto de 2014 y revocó el dictamen apelado.(10) Empero, al hacerlo no justipreció el plantea-miento del recurrido referente a la prueba documental; es decir, no atendió los errores esgrimidos en el recurso de apelación. Contrario a la apreciación del Tribunal de Pri-mera Instancia, coligió que el contrato que suscribieron las partes era nulo por constituir dicho negocio un convenio ile-gal puesto que First Bank nunca consintió a que se enaje-nara el vehículo de motor. En su sentencia, hizo referencia a los incisos (7) y (8) del Art. 18 de la Ley para la Protección de la Propiedad Vehicular, 9 LPRA sec. 3217(7) y (8) (Art. 18), que en síntesis, tipifican como conducta delictiva traspasar o vender un vehículo de motor sin el consentimiento del acreedor financiero y con el propósito de defraudarlo.
En desacuerdo con ese proceder, el peticionario presentó ante esta Curia el certiorari de título y señaló los errores siguientes:
Erró el TA al revocar la sentencia dictada por el TPI a base de la aplicación retroactiva de una ley que no estaba en vigencia a la fecha de los hechos.
*186Erró el TA al revocar la sentencia dictada por el TPI a base de la aplicación retroactiva de una ley, lo que violenta la garantía constitucional contra el menoscabo de las obligaciones contractuales.
Erró el TA al revocar la sentencia dictada por el TPI a base de la aplicación retroactiva de una ley, en contravención con lo dispuesto en el artículo.(11)
El peticionario aduce que los errores planteados se refie-ren al inciso (8) del Art. 18, supra, precepto que se añadió a ese estatuto mediante la Ley Núm. 130-2010. A su vez, ar-guye que como el contrato se suscribió en el 2009, el Tribunal de Apelaciones estaba impedido de aplicar esa disposi-ción a los hechos de este caso. Por su parte, el recurrido sostiene que independientemente de que se hubiese incu-rrido en ese error, el inciso (7) del precitado Art. 18 estaba vigente al momento en que se suscribió el contrato y que el mismo también prohibía acuerdos de esa naturaleza.
El 12 de diciembre de 2014 expedimos el auto solicitado. Con el beneficio de los alegatos de ambas partes, procede-mos a exponer el marco legal pertinente al cuadro fáctico que nos ocupa.
I—I h-i
Esta controversia exige que revisitemos doctrinas bási-cas de nuestro derecho contractual y examinemos el al-cance del articulado de las disposiciones de la Ley para la Protección de la Propiedad Vehicular. Procedemos con el análisis del derecho aplicable.
A. Ineficacia de los contratos y la causa ilícita
Existe un contrato cuando concurren el consenti-miento de los contratantes, un objeto cierto y una causa de la obligación que se establezca. Art. 1213 del Código Civil de Puerto Rico, 31 LPRA sec. 3391. Una vez establecido un *187contrato válido, se convierte en ley entre las partes y que-dan obligadas a cumplir con lo pactado. Art. 1044 del Código Civil de Puerto Rico, 31 LPRA sec. 2994. Véanse: Oriental Bank v. Perapi et al., 192 DPR 7 (2014); PRFS v. Promoexport, 187 DPR 42, 52 (2012). Es un axioma en nuestro derecho civil que los contratantes pueden estable-cer todas aquellas cláusulas que tengan por conveniente siempre y cuando no sean contrarias a la ley, a la moral o al orden público. Art. 1207 del Código Civil de Puerto Rico, 31 LPRA sec. 3372. Esto está en concordancia con el Art. 4 del Código Civil que cataloga como nulos los actos que se ejecutan contra lo dispuesto en la ley. 31 LPRA sec. 4.
En algunas instancias, aun cuando aparenta exis-tir un vínculo contractual, se presentan situaciones que demuestran que el contrato que hasta ese momento se pre-sumía válido, en realidad, es ineficaz.(12) Dependiendo de la circunstancia específica que provoca esa ineficacia, el con-trato podría adolecer de nulidad relativa o de nulidad ab-soluta o radical, también conocida como la nulidad ab initio. Véase O. Soler Bonnin, Obligaciones y contratos: manual para el estudio de la teoría general de las obliga-ciones y del contrato en el derecho civil puertorriqueño, San Juan, Ed. Situm, 2014, pág. 223. Este tipo de defecto —la nulidad absoluta— se caracteriza en que el contrato, siendo nulo, es inexistente en el orden jurídico y no produce ningún efecto. Véase Col. Int’l Sek P.R., Inc. v. Escribá, 135 DPR 647, 666 (1994).
Un ejemplo de este tipo de nulidad es cuando lo pactado por las partes o el acuerdo en sí mismo está expresamente prohibido por la ley. Luis Diez-Picazo nos explica que en *188estos casos el contrato, considerado como un todo, contra-viene una disposición de ley, por lo que la nulidad vendrá dada por el carácter de contrato prohibido. L. Diez-Picazo, Fundamentos del derecho civil patrimonial: introducción a la teoría del contrato, 6ta ed., [s. l.], Ed. Thomson Civitas, 2007, Vol. 1, pág. 282. En otras palabras, sencillamente no puede existir, pues choca con una prohibición legal que-dando fuera de los límites de la autonomía privada. Id. Esto, sin importar el tipo de contrato del que se trate y de la importancia que revista para las partes contratantes. Rodríguez Ramos et al. v. ELA et al., 190 DPR 448, 456 (2014).
Así también, un vínculo contractual puede resul-tar nulo ab initio si carece de alguno de los elementos necesarios para su constitución, entiéndase, el consentimiento, el objeto o la causa. Véase Soler Bonnin, op. cit., pág. 223. Aunque en estos casos el contrato también es inexistente, se diferencia de cuando es nulo por estar pro-hibido por ley. En el primer caso, el contrato es permitido por el ordenamiento jurídico, pero es ineficaz por la ausen-cia o defecto en uno de los requisitos que eran necesarios para que naciera a la vida jurídica.
Como ya mencionamos, entre los elementos esen-ciales de toda relación contractual se encuentra la causa. El Código Civil dispone categóricamente que “[l]os contra-tos sin causa, o con causa ilícita, no producen efecto al-guno”, y que es ilícita la causa “cuando se opone a las leyes o a la moral”. Art. 1227 del Código Civil, 31 LPRA sec. 3432, Véase, también, Piovanetti v. S.L.G. Touma, S.L.G. Tirado, 178 DPR 745 (2010). En Col. Int’l Sek P.R., Inc. v. Escribá, supra, reiteramos el significado de causa ilícita que habíamos adoptado en Dennis, Metro Invs. v. City Fed. Savs., 121 DPR 197, 217 (1998). Allí expresamos que hay dos tipos de causa ilícita: “la causa ilegal, que se opone a las leyes, y la causa inmoral, llamada también ‘causa *189torpe’, que se opone a la moral y las buenas costumbres”. (Énfasis suprimido).(13)
Así, por ejemplo, en el precitado caso Col. Int’l Sek P.R., Inc. v. Escribá, supra, pautamos que la causa del contrato de corretaje que estaba en controversia en ese caso no era lícita porque era contraria a la Ley Núm. 139 de 14 de junio de 1980 que prohibía ejercer la profesión de corredor de bienes raíces sin la debida licencia, constituyendo dicha práctica un delito menos grave. Más recientemente, en Piovanetti v. S.L.G. Touma, S.L.G. Tirado, supra, pautamos que otro contrato de corretaje de préstamo tenía causa ilí-cita porque quien lo otorgó no tenía la licencia requerida por la Ley Núm. 214 de 14 de octubre de 1995 que regula el negocio de intermediación financiera.
Ahora bien, el Código Civil de Puerto Rico no pro-vee una definición general de la figura de la causa; más bien, nos refiere a lo que esta debe corresponder de acuerdo con el tipo contractual del que se trate. A esos efectos, el Art. 1226 señala que en los contratos onerosos se entiende por causa la prestación o promesa de una cosa o servicio. 31 LPRA see. 3431. Añade que en los remuneratorios, la causa corresponde al servicio o beneficio que se remunera, y en los de pura beneficencia, la mera liberalidad. íd. Como nos comenta la profesora García Cardenas, "[1]a causa se ha equiparado, en muchas ocasiones, a la contestación de la interrogante, ¿por qué me obligué?”. M.E. García Cárdenas, Derecho de obligaciones y contratos, San Juan, MJ Editores, 2012, pág. 419.
La propia doctrina reconoce que la contestación a esa interrogante, es decir, la causa, es una figura problemá-tica, ya que su enfoque puede ser tanto objetivo como sub-jetivo, provocando diferencias conceptuales al respecto.(14) *190Cuando consideramos la causa en su vertiente objetiva, la motivación interna que tuvieron los contratantes para efectuar el contrato tiene poca relevancia. García Cárde-nas, op. cit., pág. 419. Sin embargo, también se ha recono-cido que un negocio jurídico puede afectarse por la inten-ción específica de las partes cuando el móvil determinante del contrato atenta contra la ley. íd., pág. 420. De acuerdo con Diez-Picazo, el problema de la teoría objetiva es que no explica cómo un negocio típico, con una función económica y social típica, también puede quedar afectado por el pro-pósito o la intención de las partes. Diez-Picazo, op. cit., pág. 267. Este autor lo explica de la forma siguiente:
La función económico-social no actúa como causa. Lo único que puede ser, se piensa, causa del negocio es el intento o la voluntad de las partes de obtener esta función económico-social. Esto explica también que el intento práctico de las par-tes tenga en muchas ocasiones relevancia jurídica y que esta relevancia jurídica del intento práctico, del resultado empírico perseguido, no pueda encauzarse a través de la idea de la causa, entendida con arreglo a una concepción objetivista. Se hace, pues, necesario valorar las motivaciones, sobre todo las motivaciones comunes a ambas partes; y esta valoración sólo encuentra su adecuado cauce a través de la figura de la causa. Es la causa que permite tildar de nulo a un negocio inmoral o ilícito. (Énfasis suplido).(15)
Por su parte, la profesora Soler Bonnin opina que una de las funciones que la doctrina le atribuye a la causa del contrato es servir de control social de la autonomía privada. Soler Bonnin, op. cit., pág. 184.
Lo mencionado anteriormente es cónsono con lo que ya desde Reyes v. Jusino, 116 DPR 275, 282 (1985), este Tribunal había establecido a los efectos de que el enfoque de la causa no puede limitarse a la vertiente objetiva, que visualiza solo el contenido de las contraprestaciones por-*191que “los motivos o móviles que indujeron a las partes a contratar son elementos extrajurídicos que en principio pueden ponderarse en la consideración de la ilicitud de la causa” cuando existan razones “poderosas” que lo justifiquen.
En consecuencia, es posible aplicar la idea de causa ilí-cita en los supuestos en que la ilicitud de un contrato pro-viene de la finalidad que las partes proponen alcanzar con él.(16) Por ejemplo, cuando se realizan contratos en fraude de los derechos de un tercero, en daño a un tercero, o en fraude de acreedores o herederos, por mencionar algunas instancias. Véanse: Dennis, Metro Invs v. City Fed. Savs, supra, págs. 216-217; Sánchez Rodríguez v. López Jiménez, 116 DPR 172, 185-186 (1985). Véanse, además: Soler Bonnin, op. cit., pág. 185; Díez-Picazo, op. cit., pág. 168. De manera que, según lo resume la profesora García Cárde-nas, como norma general, en nuestro ordenamiento rige la teoría objetiva de la causa pero cuando existan indicios de una presunta causa ilícita, procede evaluar las intenciones de las partes. García Cárdenas, op. cit., pág. 421.
Hay que destacar que la determinación sobre la existencia de la causa y su licitud son elementos que deben concurrir en el origen o la perfección del contrato. Soler Bonnin, op. cit., pág. 187. También, ha de tenerse en cuenta que la causa en un contrato se presume lícita. Claramente el Art. 1229 del Código Civil, 31 LPRA sec. 3434, establece que “[a]unque la causa no se exprese en el con-trato, se presume que existe y que es lícita mientras el deudor no pruebe lo contrario”. Así, en Sánchez Rodríguez v. López Jiménez, supra, pág. 185, señalamos que la ilici-tud de la causa es un problema jurídico que debe dirimirse por la prueba, que incumbe demostrar a quien lo invoque y *192cuya apreciación compete a los tribunales. Una vez se deter-mina la ilicitud de la causa, no resta más que declarar que el contrato es nulo e inexistente. Piovanetti v. S.L.G. Touma, S.L.G. Tirado, supra; Col. Int’l Sek P.R., Inc. v. Escribá, supra; Sánchez Rodríguez v. López Jiménez, supra.
Cuando este tipo de nulidad ocurre, el Art. 1257 del Có-digo Civil de Puerto Rico, 31 LPRA see. 3516, expresa lo que procede en caso de que la ilicitud constituya un delito o falta. Si el hecho constituye un delito o una falta común a ambos contratantes, estos carecen de cualquier tipo de ac-ción entre sí; si uno de los contratantes no tuvo culpa, po-drá reclamar lo que dio y no estará obligado a cumplir lo que prometió. íd. Diez-Picazo, al discutir el Art. 1.305 del Código Civil español —equivalente al Art. 1257, supra— nos explica lo siguiente:
El hecho de que el Art. 1.305 hable de delito impone la ne-cesaria calificación del supuesto de hecho dentro de las cate-gorías comprendidas en las leyes penales (v. gr: soborno, aso-ciación para delinquir, etc.). No se requiere que la calificación de los hechos como delito haya sido previamente realizada por la jurisdicción penal, ni que tal clasificación tenga valor de cosa juzgada para que el precepto civil pueda entrar en juego. La puesta en juego del Art. 1.305 puede ser llevada a cabo por los tribunales civiles aun a falta de actuaciones penales. (Én-fasis suplido). Diez-Picazo, op. cit, pág. 583.
Siendo así, nada impide que se pase juicio sobre la pre-sunta ilicitud de una causa contractual partiendo de dispo-siciones de la ley penal, aun cuando no haya mediado una denuncia o acusación al respecto.
B. Ley para la Protección de la Propiedad Vehicular
La Ley para la Protección de la Propiedad Vehicular se promulgó para establecer un registro e inventario de los ve-hículos de motor dentro de la jurisdicción de Puerto Rico y disponer mecanismos para la investigación de la proceden-cia y titularidad de los mismos. Véase Exposición de Moti-vos de la Ley Núm. 8 de 1987 (1987 Leyes de Puerto Rico 654). El propósito fue prevenir el crimen asociado a la acti-*193vidad ilícita de apropiaciones ilegales de vehículos de motor, especialmente los que estaban ligados a alguna obligación financiera. íd., págs. 654-655. La complejidad de ese tipo de operaciones, particularmente realizado por el crimen orga-nizado, hacía imprescindible facilitar al agente del orden público el investigar ese tipo de comercio ilegal. íd., pág. 655.
En su Art. 18, supra, esta legislación enumera ciertas instancias en las que se comete el delito de apropia-ción ilegal de un vehículo de motor. El Tribunal de Apela-ciones prestó énfasis a los incisos (7) y (8) del mismo, por lo que discutiremos ambos preceptos. De acuerdo con el inciso (7) del Art. 18, supra, se entenderá como “apropiación ile-gal” el que una persona
[v] enda, compre o en alguna forma enajene o adquiera el vehículo con la intención de defraudar a la compañía finan-ciera o al comprador subsiguiente y liberarse de la deuda o del cumplimiento de las obligaciones existentes o cuando desman-tele o permita que otra persona desmantele un vehículo que esté sujeto a un contrato de venta condicional, de arrenda-miento financiero, o a algún otro tipo de préstamo con garan-tía, sin el consentimiento escrito del vendedor condicional, del acreedor o de la institución financiera. (Énfasis suplido). 9 LPRA sec. 3217(7).
Esta disposición se añadió a ese estatuto mediante la Ley Núm. 149 de 4 de agosto de 1988. De la Exposición de Motivos de esa ley se infiere que el legislador quiso prote-ger el interés propietario y económico de las instituciones financieras sobre los vehículos que financian a través de distintos tipos de contratación. 1988 Leyes de Puerto Rico 685. La Asamblea Legislativa expresó que
[...] este interés queda frustrado cuando estos vehículos de motor son vendidos o traspasados a terceros adquirentes con la intención de defraudar a las compañías financieras o a los acreedores, sin el consentimiento de éstos y dejando de cumplir con el pago de la deuda o de las obligaciones existentes a cam-bio de sustanciales beneficios económicos dentro del trasiego ilegal de vehículos de motor. De esta forma, se menoscaba el interés propietario de los acreedores, se engaña a futuros ad-*194quirentes de dichos vehículos y se promueve la apropiación ilegal y otras actividades delictivas.
En lo que se refiere al desmantelamiento de un vehículo de motor sujeto a estos tipos de contratos, basta que el mismo se realice sin el consentimiento de la entidad financiera o acree-dor para penalizarlo, pues ello produce la desaparición del ve-hículo como objeto cierto materia del contrato. (Énfasis suplido). íd.
Así pues, el legislador expresó que esa medida tipificaba como delito las enajenaciones de vehículos que tuvieran el propósito de “defraudar” y librarse del pago de la deuda, esto, como una medida para “prevenir y evitar actividad ilícita”. Exposición de Motivos de la Ley Núm. 149, supra. En el Informe Conjunto del P. del S. 1431,(17) que dio paso a la promulgación de esta ley, se especificó que esa enmienda proveería una protección adicional “contra aquellos actos ilegales perpetuados por personas inescrupulosas que pre-tendan burlar la buena fe de sus acreedores, al disponer, sin el previo consentimiento de éstos, de un vehículo de motor sujeto a alguna obligación contractual”. (Énfasis suplido). (18)
Posteriormente, con la aprobación de la Ley 130-2010, se añadió el inciso (8) al Art. 18, supra, que dispone como sigue:
Toda persona que actuando, como intermediario, compre, re-ciba, venda o enajene un vehículo de motor, sujeto a un finan-ciamiento, con la intención de venderlo o cederlo, sin que me-die la anuencia por escrito del vendedor condicional, del acreedor o la entidad financiera que financió el vehículo de motor al comprador original, incurrirá en delito grave de ter-cer grado y se le impondrá una multa no menor de cinco mil dólares ($5,000.00). El tribunal podrá imponer la pena de res-titución, además de las penas aquí impuestas, a su discreción. 9 LPRA sec. 3217(8).
*195Mediante esta enmienda a la Ley para la Protección de la Propiedad Vehicular, el legislador pretende castigar a esa persona, también conocida como intermediario, corre-dor o “broker”, por las actuaciones que “promueve [n] un esquema de fraude en la compraventa de cuentas de finan-ciamiento para vehículos de motor”.(19)
Pasemos a aplicar el derecho a los hechos de este caso.
HH i—i
Al examinar la sentencia apelada advertimos que el Tribunal de Apelaciones mencionó los incisos (7) y (8) del Art. 18, supra, en la discusión que desembocó en la declaración de nulidad del contrato. Esto, sin aclarar según cuál de estos preceptos específicamente arribó a esa conclusión, pues el dictamen judicial se limitó a enunciar que el acuerdo era nulo meramente porque no medió el consentimiento de First Bank, es decir, del acreedor financiero. En vista de lo anterior, es imperativo discutir los errores plan-teados por el peticionario, que específicamente se refieren al inciso (8) del Art. 18, supra, para luego determinar si también procedía decretar la nulidad del acuerdo según el mandato del inciso (7).
Como apuntamos, el peticionario presenta en su recurso tres errores que están íntimamente relacionados y, en esen-cia, lo que plantean es que el foro apelativo intermedio inci-dió al aplicar una ley retroactivamente como fundamento para declarar la nulidad de su contrato. En su discusión se refiere al inciso (8) del Art. 18, supra, que entró en vigor luego de su aprobación en 2010, fecha posterior a que se suscribiera el contrato en controversia en 2009. Al ponderar tal hecho, es forzoso concluir que le asiste la razón al peticionario. La Ley Núm. 130-2010, que añadió el inciso (8) a la Ley para la Protección de la Propiedad Vehicular, no *196contiene ninguna disposición en su texto que sugiera que su aplicación es retroactiva. Lo que era de esperarse, ya que se trata de una legislación de carácter penal que tipifica como apropiación ilegal conductas que hasta ese momento no es-taban catalogadas como tal y, siendo así, por prohibición constitucional, no podía aprobarse para que aplicara con ca-rácter retroactivo.(20) Ante ello, no cabe discutir si se cum-plían los elementos de hecho necesarios para que se decla-rara la nulidad del contrato fundamentándose en las disposiciones de ese precepto. El Tribunal de Apelaciones erró en tomar en consideración el inciso (8) del Art. 18, supra, para analizar los hechos que dieron origen a esta controversia. Por otro lado, es necesario que pasemos a dis-cutir lo referente al inciso (7), que sí estaba vigente al mo-mento de los hechos acaecidos.
Según acotamos, el foro apelativo intermedio enfatizó que como el acreedor financiero no prestó su consenti-miento para que se otorgara el contrato, este automática-mente era ilegal y, por ende, nulo. En otras palabras, es-timó que la falta del consentimiento del acreedor le imprimió ipso facto un manto de ilegalidad al acuerdo. Basta hacer referencia a lo que el legislador expresó en la Exposición de Motivos de la Ley Núm. 149, supra, para concluir que el Tribunal de Apelaciones incidió en su apreciación. La Asamblea Legislativa señaló en cuanto al inciso (7) que
[...] esta tipificación no incluye aquellas transacciones de buena fe que cotidianamente llevan a cabo los consumidores para formalizar traspasos legítimos de los vehículos de motor que éstos adquieren aun cuando no siempre les sea posible obtener el traspaso y el consentimiento de la institución *197financiera. (Énfasis suplido).(21)
Como vemos, el legislador no prohibió absolutamente este tipo de contrato cuando no contara el consentimiento del acreedor financiero, siempre y cuando las partes obra-sen de buena fe. Al ser así, no penalizó categóricamente que se celebrara ese tipo de acuerdo si estaba ausente el propósito de defraudar. Por lo tanto, el contrato de “cesión de derecho y relevo de responsabilidad” suscrito por el pe-ticionario y el recurrido no es uno que de por sí esté prohi-bido por la ley, en lo que respecta a este estatuto. Es decir, la mera ausencia de tal consentimiento no es suficiente para estimarlo como ilegal. Consecuentemente, un con-trato como el que está en controversia será enteramente válido entre las partes siempre y cuando no se perfeccione con el fin ilícito que la ley pretende evitar.
En su parte pertinente, el inciso (7) del Art. 18, supra, define como una apropiación ilegal cualquier tipo de con-tratación que involucre la enajenación de un vehículo su-jeto a algún gravamen por una obligación financiera si se realiza con el propósito de “defraudar a la compañía finan-ciera o al comprador subsiguiente y librarse de la deuda o del cumplimiento de las obligaciones existentes”. Como ya discutimos, la causa en los contratos responde a la pre-gunta de por qué se realizó el negocio jurídico y hemos validado la teoría subjetivista que promueve hurgar las verdaderas motivaciones e intenciones de las partes a los fines de evaluar la posible ilicitud de la causa contractual.
El contrato suscrito por el peticionario podría contener una causa ilícita si el propósito por el cual se efectuó figura dentro de las acciones y conductas proscritas por el legis-lador mediante la Ley para la Protección de la Propiedad Vehicular. Es decir, si se llevó a cabo para defraudar al acreedor financiero o comprador subsiguiente. Sin embargo, el expediente de este caso no nos permite realizar *198ese análisis, ya que sobre esto no se desfiló prueba ante el Tribunal de Primera Instancia y tampoco surge de las de-terminaciones de hechos realizadas por ese foro. Recorde-mos que la causa en los contratos va acompañada de una presunción de validez que únicamente puede derrotarse mediante prueba.
Así pues, resolvemos que el contrato en controversia no estaba prohibido por la Ley para la Protección de la Pro-piedad Vehicular, y tampoco se demostró que su causa fuese ilícita. En consecuencia, incidió el Tribunal de Apelaciones al revocar la Sentencia del Tribunal de Primera Instancia fundamentándose en que el convenio de las partes era nulo. En primer lugar, el hecho de que el acreedor financiero no prestara su consentimiento para que se efectuara el con-trato entre el peticionario y el recurrido, y en ausencia de una determinación de que la causa del contrato tenía el propósito de defraudar, no constituye fundamento para que se declare ilegal. La intención del legislador no fue excluir del tráfico jurídico las transacciones de buena fe que coti-dianamente llevan a cabo los consumidores. Segundo, no estamos en posición de evaluar si ese contrato, no prohibido por la ley, adolece de causa ilícita —lo que sí hubiese dado lugar a la nulidad— pues el foro primario no consideró prueba referente a esto.
> H—í
Por los fundamentos que anteceden, se revoca la senten-cia emitida por el Tribunal de Apelaciones y se devuelve el caso a ese foro para que evalúe los errores que expuso el recurrido en su escrito de Apelación.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Rodríguez Rodríguez concurrió con el resultado y expresó lo siguiente:
Concurro con el resultado por entender que el Tribunal de *199Apelaciones erró al aplicar de manera retroactiva las disposi-ciones del inciso (8) del Art. 18 de la Ley para la Protección de la Propiedad Vehicular, 9 LPRA sec. 3217, para concluir que el contrato era nulo. En vista de ello, una exposición sobre la teoría general de los contratos y el concepto de causa contractual resulta superflua para la resolución de esta controversia.

 Véase Sentencia, Apéndice, pág. 13.


 “[Ajunque en los contratos de venta condicional el vendedor retiene un título formal de propiedad hasta que el bien se haya pagado en su totalidad, el comprador del bien es, en términos legales y prácticos, el dueño del mismo”. General Accident Ins. Co. v. E.L.A., 137 DPR 466, 473 esc. 2 (1994).


 Este documento no consta en el expediente, por lo que hacemos referencia a sus cláusulas conforme a las determinaciones de hechos formuladas por el Tribunal de Primera Instancia. Ninguna de las partes ha impugnado las determinaciones del foro primario relacionadas con el contenido de dicho acuerdo. Ante ello, el hecho de que no se haya incluido en el apéndice del recurso no nos impide pasar juicio sobre la controversia que atendemos.


 Entre estas obligaciones, el recurrido se comprometió a retener la posesión del vehículo hasta que lo vendiera y traspasara a una tercera persona, relevando al demandante de cualquier reclamación que surgiera por el uso y manejo del vehículo y del pago regular del préstamo. Es menester aclarar que no estamos justipreciando la validez o ineficacia de estas cláusulas, puesto que ese asunto no estuvo ante la consideración de los foros judiciales inferiores.


 Véase Demanda, Apéndice, pág. 31.


 Notificada a las partes el 15 de agosto de 2013.


 El Tribunal de Apelaciones, al realizar el recuento procesal del caso, consignó en su Sentencia lo siguiente: “[e]xpresó el Juzgador [de primera instancia] que ha-biendo el apelante inobservado las obligaciones que asumió el apelado, resultaba procedente que respondiera frente a la entidad financiera”. Sentencia del Tribunal de Apelaciones, pág. 4, Apéndice, pág. 5. Dicha determinación es incorrecta puesto que el Tribunal de Primera Instancia no realizó tal señalamiento, sino que indicó en su dictamen que “la parte demandada viene obligadla] a pagar al demandante la can-tidad que éste le adeuda al acreedor financiero”. Sentencia del Tribunal de Primera Instancia, id., pág. 63. Debe quedar claro que la relación contractual entre el peti-cionario Rosario Rosado y el acreedor financiero con quien suscribió un contrato de venta condicional no está en controversia en este caso. Lo que se está dilucidando es la posible responsabilidad del recurrido frente al peticionario por virtud del contrato de venta de auto que estos suscribieron. Dicha imprecisión en la Sentencia del Tribunal de Apelaciones no debe crear confusión en cuanto a que el recurrido deba “responder” frente a la entidad financiera. Sin entrar a considerar ese asunto, que evidentemente no está ante nosotros, sabemos que el Código Civil de Puerto Rico señala en su Art. 1159 que “[l]a novación, que consiste en sustituirse un nuevo deu-dor en lugar del primitivo, puede hacerse sin conocimiento de éste, pero no sin el consentimiento del acreedor”. 31 LPRA sec. 3243.


 Apelación, Apéndice, pág. 25.


 Estas determinaciones de hechos leen como sigue:
“7. Para agosto de 2010, el demandante fue notificado por el First Bank que el vehículo antes descrito se encontraba cuatro meses en atraso. Posteriormente se le notificó que el vehículo había sido ocupado o reposeído por el Banco.
“8. Posteriormente el acreedor financiero dispuso del vehículo por la cantidad de $4,100 en el curso ordinario de este tipo de negocio. Luego de acreditar el valor realizado por el vehículo reposeído al balance adeudado, el demandante adeuda la deficiencia por la suma de $10,741.39 al First Bank, quien ha reclamado el pago”. Véase Sentencia, id., pág. 14.


 Véase id., pág. 2.


 Certiorari, pág. 5.


 Existen una variedad de razones por las que los contratos pueden resultar ineficaces, por lo que solo se discutirán las pertinentes a esta controversia. Al res-pecto, véase O. Soler Bonnin, Obligaciones y contratos: manual para el estudio de la teoría general de las obligaciones y del contrato en el derecho civil puertorriqueño, San Juan, Ed. Situm, 2014, pág. 223. Como bien señala la profesora García Cárde-nas, cada una de las razones de la ineficacia del contrato tiene una razón o causa diferente. M.E. García Cárdenas, Derecho de obligaciones y contratos, San Juan, MJ Editores, 2012, pág. 479.


 Col. Int’l Sek P.R., Inc. v. Escribá, 135 DPR 647, 665 (1994), citando a Luis Diez-Picazo,


 Así, por ejemplo, para el comentarista Manuel Medina De Lemus, la idea de la causa es una de las cuestiones más complejas de la doctrina civilista. A su juicio, *190no debe hablarse de la causa del contrato si no que deben distinguirse diversos tipos de contratos, cada uno con su causalidad específica. M. Medina De Lemus, Derecho civil: obligaciones y contratos, Madrid, Ed. Dilex, Vol. 1, T. 2, 2004, pág. 305.


 Díez-Picazo, op. cit., pág. 285.


 En Col, Int'l Sek P.R., Inc. v, Escribá, supra, pág. 665, citamos con aproba-ción a Diez-Picazo para exponer que cabe aplicar la idea de causa ilícita cuando un contrato es ilícito a causa de la finalidad propuesta por las partes. Véanse, también: Soler Bonnin, op. cit., pág. 185; Diez-Picazo, op, cit. pág. 283.


 Informe Conjunto del P. de. S. 1431 de 14 de abril de 1988.


 Íd., pág. 2.


 Exposición, de Motivos de la Ley 130-2010 (2010 (Parte 2) Leyes de Puerto Rico 840),


 La Constitución, del Estado Libre Asociado de Puerto Rico establece que “[n]o se aprobarán leyes ex post facto [...] Art. II, Sec. 12, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 364. En Estados Unidos y en Puerto Rico, la protección ha surgido para responder a dos objetivos. Primero, “se intenta garantizar que los ciudadanos tengan un aviso adecuado acerca de la conducta prohibida mediante leyes penales”. Segundo, “se intenta evitar una aplicación arbitraria y vengativa de los estatutos criminales”, L.E. Chiesa Aponte, Derecho penal sustantivo, [s. l.], Pubs. JTS, 2007, pág. 20.


 Exposición de Motivos de la Ley Núm. 149, supra, pág. 685.